Order entered October 23, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00657-CV

                                  ANGELA NAILS, Appellant

                                                V.

                                   MARK FRELS, Appellee

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-15238

                                            ORDER
       Asserting a copy of the reporter’s record mailed to her belongs to an unrelated appeal,

appellant moves to strike the record and for an extension of time to file an amended brief.

Because the reporter’s record filed in this appeal relates to this appeal, we DENY appellant’s

motion to strike. We GRANT appellant’s extension request to the extent that we ORDER

appellant to file her amended brief no later than November 3, 2014. Appellant is cautioned that

failure to comply may result in dismissal of the appeal without further notice.


                                                       /s/   ADA BROWN
                                                             JUSTICE